Citation Nr: 0101554
Decision Date: 01/19/01	Archive Date: 03/12/01

DOCKET NO. 93-01 214               DATE JAN 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to an original evaluation, in excess of 10 percent, for
degenerative joint disease of the left knee, from June 17, 1991 to
December 14, 1998.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to April 1968.

This appeal arises from a rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in North Little Rock,
Arkansas. During the pendency of this appeal, the veteran moved to
Texas. The claims folder has been returned to the Board of
Veterans' Appeals (Board) from the Houston, Texas, RO.

The Board issued a decision in July 1999. The Board denied the
claims of service connection for arthritis of multiple joints and
for a right shoulder disability. An increased rating for
degenerative joint disease of the right knee was granted.

In March 2000, the RO issued a rating decision that continued a 30
percent rating for the residuals of degenerative joint disease of
the left knee, status post total left knee replacement. The veteran
has never indicated disagreement with this 30 evaluation. In fact,
in his notice of disagreement of January 1998, he indicated that he
was seeking an evaluation of 20 percent for the left knee. As the
veteran is currently receiving a 30 percent evaluation for the left
knee, the U.S. Court of Appeals for Veterans Claims (Court)
decision in AB v. Brown, 6 Vet. App. 35 (1993) (in which the Court
held that on a claim for an original or increased rating, the
claimant will generally be presumed to be seeking the maximum
benefit allowed by law and regulation) is not applicable. The
January 1998 notice of disagreement has rebutted this presumption.
Consequently, the claim of entitlement to an increased-evaluation
for the left knee beyond 30 percent is not before the Board at this
time.

The veteran has disputed the 10 percent rating before December 12,
1998. Consequently, the only issue currently on appeal is the
evaluation of the left knee before the left total knee replacement
on December 14, 1998.

- 2 -

The Board denied an original rating in excess of 10 percent for
degenerative joint disease of the right ankle. The issue of an
increased rating for degenerative joint disease of the left knee,
before December 14, 1998, was remanded to the RO for further
development.

In March 2000, the RO issued a rating decision that continued a 30
percent rating for the residuals of degenerative joint disease of
the left knee, status post total left knee replacement. The veteran
has not indicated disagreement with that determination.
Consequently, the only issue currently on appeal is the evaluation
of the left knee degenerative joint disease prior to the left total
knee replacement on December 14, 1998.

FINDINGS OF FACT

1. For the period prior to December 14, 1998, the left knee
demonstrated anterolateral instability.

2. For the period prior to December 14, 1998, the left knee lacked
from 9 to 13 degrees of extension.

CONCLUSION OF LAW

For the period of June 17, 1991 to December 14, 1998, the criteria
for a rating of 30 percent for severe instability and a separate 10
percent rating for limitation of extension had been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.71a, Diagnostic Codes
5003, 5257, 5261 (2000).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations, in general, are intended to compensate for
the average impairment of earning capacity resulting from service-
connected disability. They are primarily determined by comparing
objective clinical findings with the criteria set forth in the
rating schedule. 38 U.S.C.A. 1155 (West 1991). 38 C.F.R. 4.1 (2000)
requires that each disability be viewed in relation to its history
and that there be an emphasis placed upon the limitation of
activity imposed by the disabling condition. The provisions of 38
C.F.R. 4.2 require that medical reports be interpreted in light of
the whole recorded history, and that each disability must be
considered from the point of view of the veteran working or seeking
work. 38 C.F.R. 4.10 provides that in cases of functional
impairment, evaluations must be based upon lack of usefulness of
the affected part or systems, and medical examiners must furnish,
in addition to the etiological, anatomical, pathological,
laboratory, and prognostic data required for ordinary medical
classification, a description of the effects of the disability upon
the person's ordinary activity.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body. Functional
loss may be due, to pain, supported by adequate pathology, or the
visible behavior of the claimant undertaking the motion. Weakness
is as important as limitation of motion, and a part which becomes
painful on use must be regarded as seriously disabled. 38 C.F.R.
4.40.

In July 1999, the Board found sufficient medical evidence to
determine that the veteran was entitlement to a 30 percent
evaluation for the left knee from March 1999. The veteran had
received a temporary total disability evaluation due to the surgery
performed on his left knee from December 14, 1998, until March
1999. However, because the veteran had perfected an appeal as to
the assignment of the initial rating for the left knee following
the initial award of service connection, the Board was required to
evaluate all the evidence of record reflecting the period of time
between the effective date of the initial grant of service
connection (June 17, 1991) until the present. At the time of an
initial rating, separate ratings can be

- 4 -

assigned for separate periods of time based on facts found, a
practice known as "staged" ratings. Fenderson v. West, 12 Vet. App.
119 (1999).

Under Diagnostic Code 5257, slight impairment of either knee,
including recurrent subluxation or lateral instability, warrants a
10 percent evaluation. A 20 percent rating is warranted when such
impairment is moderate. A 30 percent evaluation will be assigned
when the impairment is severe. 38 C.F.R. 4.71a, Diagnostic Code
5257 (2000).

Degenerative arthritis established by X-ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved. When
however, the limitation of motion of the specific joint or joints
involved is noncompensable under the appropriate diagnostic codes,
a rating of 10 percent is for application for each joint or group
of minor joints affected by limitation of motion, to be combined,
not added under diagnostic code 5003. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. 38 C.F.R. 4.71,
Diagnostic Code 5003 (2000).

Arthritis due to trauma substantiated by X-ray findings is rated as
degenerative arthritis. 38 C.F.R. 4.71a, Diagnostic Code 5010
(2000). Limitation of flexion of the leg to 60 degrees is assigned
a noncompensable rating. Limitation of flexion of the leg to 45
degrees is rated as 10 percent disabling. 38 C.F.R. 4.71a,
Diagnostic Code 5260 (2000). Limitation of extension of the leg to
5 degrees is assigned a noncompensable rating. Limitation of
extension to 10 degrees is rated as 10 percent disabling. Extension
limited to 15 degrees is rated as 20 percent disabling. Extension
limited to 20 degrees is rated as 30 percent disabling. Extension
limited to 30 degrees is rated as 40 percent disabling. 38 C.F.R.
4.71a, Diagnostic Code 5261 (2000). It is important to note that
the regulations cited above were in effective from June 17, 1991.

The General Counsel for VA, in a precedent opinion dated July 1,
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and
instability of the

- 5 -

knee may be rated separately under Diagnostic Codes 5003 and 5257.
When the knee disorder is already rated under Diagnostic Code 5257,
the veteran must also have limitation of motion which at least
meets the criteria for a zero-percent rating under Diagnostic Code
5260 (flexion limited to 60 degrees or less) or 5261 (extension
limited to 5 degrees or more) in order to obtain a separate rating
for arthritis. If the veteran does not at least meet the criteria
for a zero percent rating under either of those codes, there is no
additional disability for which a rating may be assigned. The
General Counsel in VAOGCPREC 9-98 held that a separate rating for
arthritis could also be based on X-ray findings and painful motion
under 38 C.F.R. 4.59. See also Degmetich v. Brown, 104 F. 3d 1328,
1331 (Fed Cir 1997). Where additional disability is shown, a
veteran rated under 5257 can also be compensated under 5003 and
vice versa.

The Board must note that recently enacted legislation, the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000), contains extensive provisions modifying the adjudication of
all pending claims. See Karnas v. Derwinski, 1 Vet. App. 308
(1991). The new law revises the former 5107(a) of title 38 United
States Code to eliminate the requirement that a claimant come
forward first with evidence to well ground a claim before the
Secretary is obligated to assist the claimant in developing the
facts pertinent to the claim. The other salient features of the new
statutory provisions impose the following obligations on the
Secretary (where they will be codified in title 38 United States
Code is noted in parentheses):

(1) The Secretary must provide application forms and notify the
claimant and the representative, if any, if his application is
incomplete, of the information necessary to complete the
application (38 U.S.C.A. 5102);

(2) The Secretary must provide the claimant and the claimant's
representative, if any, with notice of required information and
evidence not previously provided that is necessary to substantiate
the claim (38 U.S.C.A. 5103(a));

6 -

(3) The Secretary must indicate which part of the information and
evidence, if any, is to be provided by the claimant and which
portion, if any, the Secretary will attempt to obtain on behalf of
the claimant (38 U.S.C.A. 5103(a));

(4) The Secretary must make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought, unless no reasonable possibility exists
that such assistance would aid in substantiating the claim (38
U.S.C.A. 5103A(a));

(5) The Secretary must make every reasonable effort to obtain
relevant records (including private records) that the claimant
adequately identifies to the Secretary and authorizes the Secretary
to obtain (38 U.S.C.A. 5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant records,
the Secretary is unable to obtain the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records, and such notification shall:

(a) identify the records the VA is unable to obtain; (b) briefly
explain the efforts that the VA made to obtain those records; and
(c) describe any further action to be taken by the Secretary with
respect to the claim (38 U.S.C.A. 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a
Federal department or agency under this subsection or subsection
(c) [38 U.S.C.A. 5103A(c)], the efforts to obtain those records
shall continue until the records are obtained unless it is
reasonably certain that such records do not exist or that further
efforts to obtain those records would be futile (38 U.S.C.A.
5103A(b)(3));

(8) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (b) [38
U.S.C.A. 5103A(b)] shall include obtaining the following records if
relevant to the claim:

- 7 -

(a) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to the claimant's active
military, naval, or air service that are held or maintained by a
governmental entity (38 U.S.C.A. 5103A(c)(1));

(b) Records of relevant medical treatment or examination of the
claimant at Department health-care facilities or at the expense of
the Department, if the claimant furnishes information sufficient to
locate those records (38 U.S.C.A. 5103A(c)(2));

(c) Any other relevant records held by any Federal department or
agency that the claimant adequately identifies and authorizes the
Secretary to obtain (38 U.S.C.A. 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the
assistance provided by the Secretary under subsection (a) [38
U.S.C.A. 5103A(a)] shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim (38 U.S.C.A.
5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as being
necessary to make a decision on a claim for purposes of paragraph
(1) [38 U.S.C.A. 5103A(d)(1)] if the evidence of record before the
Secretary, taking into consideration all information and lay or
medical evidence (including statements of the claimant):

(i) contains competent evidence that the claimant has a current
disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the
Secretary to make a decision on the claim.

8 -

(10) Nothing in this section [38 U.S.C.A. 5103A] shall be construed
as precluding the Secretary from providing such other assistance
under subsection (a) [38 U.S.C.A. 5103A(a)] to a claimant in
substantiating a claim as the Secretary considers appropriate (38
U.S.C.A. 5103A(g));

(11) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary (38 U.S.C.A. 5107).

The Board must find that the VA has fulfilled the duty to assist
under the old and new criteria. As the critical issue in this case
is the veteran's disability prior to December 14, 1998, a further
evaluation of this condition would serve no purpose.

The medical records indicate that the veteran injured his left knee
initially when he was a junior in high school. At that time, he was
told that he had a torn cartilage. Since this time, he had frequent
exacerbations of pain and recurrent injuries to the left knee. He
frequently heard popping in the left knee from the medial aspect of
the knee. He had occasional knee effusion. The knee had been
unstable and had frequently given out on him when he encountered
excessive exercise. Examination of the left knee revealed a popping
sensation between the medial condyles. He exhibited a positive
McMurray's sign with tenderness over the medial meniscus. He also
had a positive anterior drawer sign with a considerable amount of
lateral and medial laxity. X-rays of the left knee revealed a
slightly prominent left medial tibial condyle, but were otherwise
within normal limits.

A letter from the veteran's private physician reveals he initially
examined the veteran in April 1979. He stated that both knees were
unsteady and unstable. The right knee was unstable as to the
lateral ligaments and the left knee was less so and slightly
swollen.

A VA examination was conducted in June 1979. Examination of the
knees detected no swelling in either knee. There was a mild amount
of tenderness to palpation of the medial and lateral collateral
ligaments of the right knee. There was questionable

- 9 -

laxity of that knee as compared to the left knee. On rather
forceful manipulation of the right knee, the examiner could not
elicit as much laxity as he could tenderness to the maneuver. X-
rays of both knees revealed slight flattening in the medial aspect
of the left tibial plateau with narrowing of the knee joint
medially. This was felt to be most probably posttraumatic. No other
gross bony abnormality was seen. No joint effusion was noted on
either side. The soft tissues were not remarkable.

The veteran was examined by a private physician in December 1980.
The examination was arranged by the State of Arkansas. The veteran
reported no particular treatment for his knees. He complained of
weakness in his knees. After he had been on them during the day,
they swelled (particularly the left knee). The knees demonstrated
no effusion and good range of motion. He did have a one to two plus
anterolateral instability of the left knee with 30 degrees of
flexion. It was stable in extension. Drawer signs were negative.
The physical therapist tested the veteran and noted normal range of
motion.

October 1991 VA records included complaints of pain and tenderness
about the left knee. The diagnosis was degenerative joint disease
of the left knee. X-rays of the left knee revealed narrowing of the
medial compartment of the joint space with degenerative changes
involving the medial condyle and medial tibial plateau. There were
degenerative changes involving the patella. A VA clinical record
from October 1992 reveals range of motion of the left knee was from
10 to 100 degrees.

As directed by the Board in its remand, the RO arranged for the
veteran to be examined by VA in July 1995. The veteran told the
examiner that he had difficulty with his knees. They gave out and
caused him to fall. Examination of the knees demonstrated no
effusions or swelling. There was no crepitus or instability.
McMurray maneuvers were negative. Range of motion was painful. The
left knee demonstrated 9 degrees of flexion contracture or minus 9
degrees of extension with further flexion to 126 degrees. The
diagnosis was mild degenerative joint disease of the knees.

- 10 -

A second VA examination was conducted in December 1996. The veteran
reported increasing pain in his knees, primarily the left knee.
Examination revealed a genu varum deformity of 13 degrees on the
left. The veteran's further flexion was 132 degrees on the right
and 126 degrees on the left. There was no effusion in either knee.
He had crepitus in both knees that was greater on the left than the
right. He had painful range of motion of his knees (greater on the
left than the right). He had mild tenderness, bilaterally. It was
greater along the medial joint space on the left. The examiner
stated he believed there was progression in both knees. Standing X-
rays revealed degenerative joint disease that was more advanced in
the left knee. There was obliteration of the left medial joint
space on standing with reactive sclerotic changes across the joint.

A May 1998 VA outpatient treatment records indicates that the
veteran had been told that he might need a knee replacement. He
complained of bilateral knee pain. June VA records noted that
veteran was placed on the surgery list. July 1998 VA records noted
degenerative joint disease with deformity of the left knee.

VA hospitalization records reveal that a left total knee
arthroplasty was performed on December 24, 1998. Examination on
admission to the hospital revealed range of motion of the left knee
showed 30 degrees of lag in full extension. Flexion was to 60 or 70
degrees. The pathology report described samples of bone from the
knee. It revealed the articular surface of the knee was roughened
and irregular. The diagnosis was degenerative changes and synovial
hyperplasia of the left knee bone.

A review of the facts demonstrates that the veteran has had a
history of instability of the knee since service. The examinations
from October 1992 to December 1998 reveal the veteran had
limitation of extension of the knee that progressed from around 10
degrees to 30 degrees. The veteran has also consistently reported
pain and swelling with use.

In this case, the medical records include evidence of a tom medial
meniscus and degenerative joint disease of the knee. There is X-ray
evidence of degeneration of the knee joint. Based on these
findings, the veteran's left knee disability warrants

separate ratings. One of these ratings is for instability. The
other is for limitation of motion due to degenerative joint
disease.

The veteran's service medical records document that the veteran had
a positive McMurray's and drawer signs. In December 1980, a private
physician found anterolateral instability of the left knee.
Subsequent medical records are either silent or found no evidence
of instability or laxity on testing. Nevertheless, since service
the veteran has consistently reported that his knee gives way and
causes him to fall. The evidence demonstrates that the veteran has
had severe lateral instability of the left knee. The Schedule for
Rating Disabilities provides a 30 percent rating for severe lateral
instability under 38 C.F.R. 4.71a, Diagnostic Code 5257. As a
result, a 30 percent rating for left knee instability is warranted.

In addition, the veteran had degenerative joint disease of the left
knee. Consistently from October 1992 to December 1996, VA examiners
noted that the veteran lacked from 9 to 13 degrees of extension.
The veteran also has consistently reported that his knee becomes
painful with use. It swells after he is on his feet. Unfortunately,
there is no examination report that directly addresses to what
degree the veteran's range of motion was limited by pain. Because
this rating is for the period prior to the knee replacement, it
would be futile to request an additional examination for that
purpose. The Board has proceeded to rate the veteran's disability
based on the facts found.

A 10 percent rating is applicable when extension is limited to 10
degrees. 38 C.F.R. 4.71a, Diagnostic Code 5261. Based on the
evidence, a separate rating for limitation of extension of the leg
due to degenerative joint disease of 10 percent is warranted. The
Board notes that a 100 percent rating was awarded as of December
14, 1998 (the date of the veteran's admission to the hospital). For
the period before December 14, 1998, the left knee disability
warranted a 30 percent rating based on instability and a separate
10 percent rating for limitation of motion due to degenerative
joint disease. The current evaluation of the left knee is based on
the disability before the left knee surgery, which fundamentally
changed the nature and

- 12 -

extent of the disorder. In any event, before December 14, 1998, the
Board finds no basis to award a higher evaluation during this
period of time.

ORDER

An original rating of 3 0 percent for instability of the left knee
and a 10 percent rating for limitation of extension of the left
knee from June 17, 1991 to December 14, 1998, is granted, subject
to regulations governing the award of monetary benefits.

John J. Crow, 
Acting Member, Board of Veterans' Appeals

13 -



